          Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 1 of 34




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST


AMAZON WEB SERVICES, INC.,
                                                 Case No. 19-1796
                     Plaintiff,
                                                 Judge Patricia E. Campbell-Smith
     V.

UNITED STATES OF AMERICA,
by and through the U.S. Department of Defense,

                     Defendant,
                                                 FINAL REDACTED VERSION
     and

MICROSOFT CORPORATION,

                     Intervenor-Defendant.


          INTERVENOR-DEFENDANT MICROSOFT CORPORATION'S
      RENEWED MOTION TO DISMISS, IN PART, THE AMENDED COMPLAINT
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 2 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 3 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 4 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 5 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 6 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 7 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 8 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 9 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 10 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 11 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 12 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 13 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 14 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 15 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 16 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 17 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 18 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 19 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 20 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 21 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 22 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 23 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 24 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 25 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 26 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 27 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 28 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 29 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 30 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 31 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 32 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 33 of 34
Case 1:19-cv-01796-PEC Document 249 Filed 12/16/20 Page 34 of 34
